Citation Nr: 1545765	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  13-21 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to an evaluation in excess of 10 percent for hypertension.

3.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.

4.  Entitlement to an effective date earlier than September 29, 2006 for the grant of service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial evaluation in excess of 50 percent for PTSD.  

6.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  



REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Dr. E.M.T.


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970 and from November 1970 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2010 and January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2010, the Board, in pertinent part, reopened the Veteran's claim for service connection and granted service connection for PTSD.  The RO, in June 2010 and in compliance with the April 2010 Board decision, granted service connection for PTSD and assigned a 50 percent evaluation, effective September 29, 2006, the date of the Veteran's claim to reopen.  The Veteran appeals for an earlier effective date for the award of service connection and a higher initial evaluation.  

In January 2012, the RO denied service connection for a bilateral shoulder disability; denied an evaluation in excess of 10 percent for hypertension; denied an evaluation in excess of 20 percent for diabetes mellitus, type II; and denied a TDIU.  The Veteran appeals all of these issues.  

The Veteran's independent psychologist, Dr. E.M.T., testified before the undersigned Veterans Law Judge (VLJ) at a February 2015 Central Office hearing.  The Veteran did not appear at the hearing, but he was represented at the hearing by his attorney.  A transcript of this hearing is of record.

In January 2015, the Veteran submitted additional evidence in support of his appeal.  In March 2015, the Veteran submitted a signed waiver of RO consideration of newly submitted evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2015).  

The issues of entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, entitlement to an evaluation in excess of 50 percent for PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not demonstrate that the Veteran's current bilateral shoulder bursitis is related to any in-service injury, disease, or event during active duty service.  

2.  The Veteran's hypertension is not characterized by diastolic pressure predominately 110mm or more or systolic pressure predominately 200mm or more.

3.  On October 27, 1997, the Veteran filed an initial claim for service connection for PTSD.  

4.  The Veteran's initial claim for service connection for PTSD was denied by the RO in an August 1998 rating decision, based on the lack of evidence to corroborate or confirm any specific stressor event(s) in service.  

5.  In a December 2000 letter, the Center for Research of Unit Records (CURR) responded with information that did not corroborate the Veteran's claimed in-service stressor based on a search of records from November 1969 through January 1970; a September 2000 statement of the case denied the Veteran's claim for service connection for PTSD; the appeal was not perfected.  

6.  On September 29, 2006, the Veteran filed a petition to reopen his claim of service connection for PTSD, and such petition was reopened based on new and material evidence, but his claim for service connection for PTSD was denied in a November 2007 rating decision; an April 2010 Board decision granted service connection for PTSD based in part, on an October 2007 CURR report.

7.  The October 2007 CURR report was based on information that was in existence at the time the Veteran's initial claim for benefits was denied; the October 2007 report provided information which corroborated the Veteran's account of an in-service stressor in Vietnam, to include an enemy rocket attack on his base, to support a diagnosis of PTSD.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for an evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.104, Diagnostic Code 7101 (2015).

3.  An earlier effective date of October 27, 1997 is warranted for the Veteran's award of service connection for PTSD.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.156(c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the Veteran's claim for an earlier effective date, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

In addition, the Board finds that the notice requirements have been satisfied for the increased evaluation and service connection claims in an October 2011 letter.  See Dingess, supra; Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in November 2011.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Although the Veteran was afforded a VA examination for his claimed bilateral shoulder disability, VA did not obtain a medical opinion as to the origins of such disability.  Nevertheless, the Board notes that the Veteran did not provide any statements in support of his claim, including at his February 2015 Board hearing, to indicate an in-service incurrence of his bilateral shoulder disability.  Furthermore, the evidence does not show that the Veteran had any bilateral shoulder problems during his active duty service.  Therefore, the Board finds that as there is no evidence of an in-service incurrence, a VA medical opinion is not required here, even under the low threshold of McLendon.  

In addition, the Board notes that the Veteran requested another VA examination to assess the current severity of his hypertension, because he asserted that his condition had worsened since his last VA examination in November 2011.  See October 2012 Notice of Disagreement (NOD) and September 2013 VA Form 9.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.326(a) (2015).  However, as discussed in detail below, the evidence does not show that the Veteran's hypertension had worsened since his last VA examination requiring a new VA examination for his hypertension.  Therefore, the Board finds that a remand to provide a new VA examination for the Veteran's hypertension would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. Service Connection 

The Veteran is seeking service connection for his bilateral shoulder disability.  He did not specifically assert any in-service bilateral shoulder problems during his active duty service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Pertinent law further provides that a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2015).

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  In this case, the Veteran served in the Republic of Vietnam during the legal presumption period, however, the Veteran has not been diagnosed with a disease that is entitled to presumptive service connection under 38 C.F.R. § 3.309(e).  Nor has the Veteran asserted that his bilateral shoulder disability was caused by any such exposure to herbicides.  Thus, the Board finds that, in this case, the provisions of 38 C.F.R. § 3.309(e) do not apply.  

The Veteran's service treatment records do not reflect any complaints, treatment or diagnosis for any bilateral shoulder problems.  During the first period of active duty service, an August 1970 separation examination reflects that the Veteran had normal upper extremities clinical evaluation results.  Upon discharge from his second period of active duty service, a July 1972 separation examination reflects that the Veteran had normal upper extremities clinical evaluation results.  

The record includes VA treatment records from December 1997 to August 2013.  A February 2010 VA treatment record documents the first post-discharge treatment record for the Veteran's bilateral shoulder problems.  The Veteran complained of right joint shoulder pain for the past nine weeks and limited range of motion and left shoulder pain for the past eight weeks.  See Virtual VA, 1/27/2012, CAPRI, pg. 1.  

A March 2010 VA treatment record reflects that the Veteran complained of pain in both shoulders that occasionally radiated into the small fingers of both hands.  Over the past few months, the Veteran felt stiffness and pain in his shoulders with motion.  He did not have pain at night, but only with activity, including difficulty with putting on his shirt or bringing his arms away from his body.  He said that he had a clavicle fracture in his right arm when he was younger, he was a throwing athlete in the past and he had intermittent shoulder discomfort.  The Veteran said his current symptoms were not similar to the symptoms he had in the past.  Following an objective evaluation, the VA treating physician diagnosed the Veteran with bilateral shoulder pain, possible early adhesive capsulitis, or possible subacromial impingement syndrome, with possible neurologic based causes.  See Virtual VA, 1/27/2012, CAPRI, pg. 1.  

An April 2010 VA treatment record documents that the Veteran attended physical therapy for his neck pain greater than shoulder pain.  The VA physical therapist noted that the Veteran's shoulder pain was minimal and rated at 1 to 2 out of 10.  See Virtual VA, 1/27/2012, CAPRI, pg. 3.  

In November 2011, the Veteran was afforded a VA examination for his bilateral shoulder disability.  The Veteran explained that his bilateral shoulder pain began when "[he] went to bed one night, woke up and one of [his] shoulders hurt and [he] could [not] move [his] arm.  [He] went to bed the next evening and woke up with the next shoulder hurting too."  The Veteran denied any preceding injury to his shoulders.  Upon receiving treatment at VA, the Veteran said he was told he had bursitis, underwent physical therapy, and received steroid injections, which completely resolved the pain in his right shoulder and left him with a pinching type of pain in his left shoulder.  He did not return for repeated steroid shots as recommended.  Upon objective evaluation, including bilateral shoulder x-rays, the VA examiner found that the Veteran had mild hypertropic degenerative changes of the acromioclavicular joint bilaterally with no unusual degeneration.  The VA examiner diagnosed the Veteran with bilateral shoulder bursitis.  No etiological opinion was provided.  

In February 2015, the Veteran did not personally attend his Board hearing, but he was represented by his attorney and his independent psychologist testified on his behalf.  The VLJ listed the Veteran's service connection claim for a bilateral shoulder disability as one of the issues on appeal.  No testimony or argument was made on this issue.  See VBMS.  

Based on a careful review of the evidence, the Board finds that the evidence weighs against finding in favor of service connection for a bilateral shoulder disability.  The Veteran has a current diagnosis for bilateral shoulder bursitis.  However, the Veteran did not provide any evidence of the onset of his bilateral shoulder pain during service.  Indeed, the Veteran reported that he had prior bilateral shoulder discomfort when he was young that differed from his current symptoms.  When the Veteran sought treatment for his bilateral shoulder pain in 2010, the earliest that the Veteran reported having his current bilateral shoulder pain was a few months prior, more than 35 years since his discharge.  Notably, at his November 2011 VA examination, the Veteran did not indicate that his bilateral shoulder pain had any relationship to his military service.  In addition, the Veteran's service treatment records provide no evidence that the Veteran had any bilateral shoulder problems during his service.  Finally, at the Veteran's opportunity to present evidence on all of his issues on appeal before a VLJ at his board hearing, he again failed to provide any testimony or argument in support of his service connection claim.  Therefore, as the record includes no evidence that the Veteran's bilateral shoulder bursitis is etiologically related to his periods of active duty service, the Board finds that service connection for a bilateral shoulder disability is not warranted.  

Although VA did not provide a medical opinion as to the etiology of the Veteran's bilateral shoulder bursitis, the Board finds that such opinion was not necessary as the Veteran did not provide any statement regarding any in-service incurrence of his bilateral shoulder pain.  The duty to assist is a two-way-street.  Wood v. Derwinski, 1 Vet. App 190, 193 (1991).  Here, the Board finds that, as the Veteran failed to provide any evidence, lay or medical, of such in-service incurrence, there is no duty to seek further development to substantiate his claim.  

Thus, as the preponderance of the evidence is against finding in favor of service connection for a bilateral shoulder disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

III.  Higher Evaluation

The Veteran is seeking an evaluation higher than 10 percent for his service-connected hypertension.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claim for an increased rating was received in November 2010, the period for consideration will include evidence one year prior to the receipt of claim.

The Veteran's hypertension is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7107 effective January 4, 2002.  

Under Diagnostic Code 7101, a 10 percent disability rating is warranted where the diastolic pressure (the lower number in a blood pressure reading) is predominantly 100mm or more, or the systolic pressure (the higher number) is predominantly 160mm or more, or; a minimum 10 percent evaluation for an individual with a history of diastolic pressure predominantly 100mm or more who requires continuous medication for control.  A 20 percent evaluation is warranted where the diastolic pressure is predominantly 110mm or more or when systolic pressure is predominantly 200mm or more.  A 40 percent disability rating is assigned where the diastolic pressure is predominately 120mm or more.  A 60 percent rating is assigned where the diastolic pressure is predominantly 130mm or more.

VA treatment records from February 2010 to November 2011 document blood pressure readings taken during regular treatment visits at 131/77 in February 2010, 134/80 in March 2010, 136/84 in May 2010, 128/88 and 129/91 in July 2010, 147/87 in September 2010, 142/82 in November 2010, 144/76 in December 2010, 147/76 in February 2011, 120/75 in May 2011, 134/77 in June 2011, and 123/74 in November 2011.  See Virtual VA, 8/20/2013, CAPRI, pg. 3-5.  

The Veteran underwent a VA examination for his hypertension in November 2011.  The VA examiner noted that the Veteran took continuous medication for his hypertension.  No history of diastolic blood pressure elevation to predominately 100 or more was found.  Upon objective evaluation, the VA examiner found that the Veteran's current blood pressure readings were 136/71, 120/80, and 126/72.  The VA examiner found that the Veteran's hypertension did not impact his ability to work.  

VA treatment records from January 2012 to August 2013 document blood pressure readings taken during regular treatment visits at 104/62 and 137/69 in January 2012, 131/81 in March 2012, 123/75 in April 2012, 124/79 in June 2012, 123/77 in September 2012, 131/79, 139/76, and 135/78 in March 2013, and 137/70 in August 2013.  See Virtual VA, 8/20/2013, CAPRI, pg. 1-3.  

The Board finds that the medical evidence is the most probative evidence of record.  Throughout the entire appeal period, the Veteran's VA treatment records and VA examination show that the Veteran did not have diastolic pressure predominately 110mm or more, or a systolic pressure predominately 200mm or more.  Rather, his records reflect that his highest diastolic pressure was 91mm in July 2010 and his highest systolic pressure was 147mm in September 2010 and February 2011.  Therefore, the Board finds that the Veteran's hypertension requires continuous medication, but does not show blood pressure readings of 110mm diastolic or 200mm systolic to warrant a higher 20 percent evaluation.

The Board also finds that the evidence of record does not support the assignment of a staged disability rating.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  After a careful review of the record, the Board can find no credible evidence to support a finding that the Veteran's hypertension was more or less severe during the appeal period than is otherwise discussed above.

In sum, the preponderance of the evidence weighs against finding in favor of an evaluation in excess of 10 percent.  Therefore the benefit of the doubt rule does not apply, and the increased evaluation claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has considered whether the Veteran's hypertension presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected hypertension is manifested by symptoms of elevated blood pressure controlled by medication.  Under Diagnostic Code 7101, hypertension is generally compensated based on blood pressure readings.  The symptoms of elevated blood pressure and its resulting impairment are contemplated by the rating criteria.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

IV.  Earlier Effective Date

As previously stated above, the RO granted service connection for PTSD effective September 29, 2006, the date of his claim to reopen.  The Veteran claims that (with application of 38 C.F.R. § 3.156(c)) the effective date for his award of service connection for PTSD should be October 27, 1997, the date VA received his initial claim for that benefit.  See February 2015 Board hearing transcript.  

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2014).  Except as otherwise provided, the effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose, if a claim is received within one year of separation.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2015).  Otherwise, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Id.  

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a) [general provision pertaining to reopening finally adjudicated claims by submitting new and material evidence].  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(1).  Records that are not included are records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2).  An award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151 (2015).  A claim is defined by regulation as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2015).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

Appellate review of a rating decision is initiated by a notice of disagreement and completed substantive appeal after a statement of the case has been furnished. 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal renders a rating decision final.  38 U.S.C.A. § 7105 ; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104(a).  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error.  38 C.F.R. § 3.105(a).  The issue of clear and unmistakable error, which must be specific, has not been raised in this claim.

Military personnel records show that the Veteran served on active duty from August 1967 to August 1970 and from November 1970 to August 1972.  He had two tours of duty in Vietnam from August 29, 1969 to August 10, 1970 and from March 16, 1971 to March 15, 1972.  His military occupational specialty was a field wireman.  The Veteran said that his actual duties were as a search light operator.  See March 1998 VA examination and November 2006 statement.  While in Vietnam, the Veteran's records show that he was assigned to the Battery B, 29th Artillery and Battery C, 4th Battalion, 60th Artillery.  

On October 27, 1997, the Veteran filed an initial claim of service connection for PTSD.  In an August 1998 rating decision, the RO found that the Veteran had been diagnosed with PTSD, but denied his service connection claim for PTSD, because his in-service stressor could not be verified.  In response to this denial, the Veteran submitted additional information regarding his claimed in-service combat stressor.  See November 1998 NOD.  In pertinent part, the Veteran responded that during his first tour in Vietnam he served with the 1st Field Forces, B Battery 29th Artillery where he served as a search light operator, whose primary responsibility was to operate an infrared or visible beam to locate and target the enemy.  During an incident that "occurred on or around November 6, 1969," the Veteran said that the Land Zone (LZ) Grant came under enemy attack by the 66th  North Vietnamese Army (NVA) Regiment and the 22nd Sappier Battalion and he witnessed the bodies of dead Vietnamese.  

In January 1999, the RO sent a request to the U.S. Armed Services Center for Research of Unit Records (USASCRUR) to research the specific incident claimed by the Veteran.  The RO provided the Veteran's pertinent military personnel records, including his Forms DD 214, and the Veteran's written description of his stressful incident, and noted that the Veteran's claimed PTSD stressors were based on his two tours of Vietnam service from August 29, 1969 to August 10, 1970 and from March 16, 1971 to March 15, 1972.  

A December 2000 Center for Unit Records Research (CURR) letter provided a response to a January 1999 VA request.  The CURR specified the two units the Veteran was assigned to and the dates of those assignments while serving in Vietnam according to his military service records.  The CURR stated that it had reviewed the Operational Reports - Lessons Learned for the I Field Force Artillery for the period from November 1, 1969 to January 31, 1970.  The CURR did not explain why it chose to limit its search to this date range.  The CURR stated that the 66th NVA Regiment and the 22nd Regiment operated in the areas of Binh Dinh Province, where the Veteran's assigned units were located.  The CURR summarized that its search of the Operational Reports and Daily Staff Journals did not document that an enemy attack at LZ Grant occurred on or about November 6, 1969 for the 4th Battalion, 60th Artillery and there was no enemy activity on November 4, 5, 6, or 7, 1969 for the Battery B, 29th Artillery.  

In a September 2000 statement of the case, the RO, relying, in part, on the information provided by the December 2000 CURR letter, denied the Veteran's claim for service connection based on the lack of a verified in-service stressor required to support a PTSD diagnosis.  The Veteran did not submit a Substantive Appeal (VA Form 9) to perfect his appeal; therefore, the August 1998 rating decision became final.

The Veteran filed two petitions to reopen his claim for service connection for PTSD on November 29, 2000 and December 8, 2004, which were denied in January 2002 and April 2005 rating decisions, respectively.  The Veteran continued to provide the same statements about his dates of military service , the units he was assigned to, and the locations of his units in Vietnam.  The Veteran did not initiate an appeal of either rating decision; therefore, these decisions became final.  

On September 29, 2006, the Veteran filed a petition to reopen his claim for service connection for PTSD.  In addition, he submitted a VA Form 21-0781, in which he provided the same military service information previously of record, including his military units, his dates of assignment and the description of his in-service stressor.  He did provide that the stressor incident had occurred on September 28, 1969, which differed from the "on or around November 6, 1969" date that he had previously provided.  

In April 2007, the RO sent a request to the Joint Services Records Research Center (JSRRC) to perform a search related to the Veteran's claimed in-service combat stressor that was identified as occurring on September 28, 1969.  The request specified that the search must include the dates for the entire period the Veteran was in the unit in which the claimed stressor occurred. 

In October 2007, the JSRRC/CURR researched the Daily Staff Journals for the 4th Battalion, 60th Artillery for the time period from August 1969 through September 1969.  The JSRRC/CURR summarized its research and found that on August 18, 1969, the LZ Grant received 18 rounds of enemy mortars resulting in no U.S. casualties and on August 31, 1969, the LZ Grant received an enemy rocket attack resulting in no U.S. casualties.  Thus, the JSRRC essentially corroborates the Veteran's account of such in-service stressor of an attack on the LZ Grant during the period of time when the Veteran was in Vietnam to support his diagnosis of PTSD.  

In November 2007, the RO found that new and material evidence had been received to reopen the Veteran's claim for service connection for PTSD, but denied the Veteran's claim on the merits, because the evidence did not establish a current diagnosis for PTSD.  The Veteran perfected his appeal to the Board.  

In an April 2010 Board decision, the Board performed a de novo review finding that new and material evidence (including the October 2007 JSRRC Report) had been received to reopen the claim for service connection for PTSD.  The Board did not specify that the claim was reopened under 38 C.F.R. § 3.156(c).  Based on the finding that the October 2007 JSRRC/CURR Report established that an enemy rocket attack on LZ Grant had occurred on August 31, 1969 during a period of time when the Veteran's unit was in Vietnam, the Board found that there was sufficient evidence to verify the Veteran's claimed in-service stressor.  Finally, the Board found that the Veteran had a current PTSD diagnosis that linked his verified stressor to such diagnosis.  Thus, the Board granted service connection for PTSD.  

In a June 2010 rating decision issued to effectuate the April 2010 Board decision, the RO granted service connection for PTSD and assigned an effective date of September 29, 2006, the date of the Veteran's most recent claim to reopen.  

The Board notes that the outcome of this appeal depends on a determination of whether all relevant service department records were associated with the file at the time of the August 1998 rating decision.  Here, the Board notes that there was a December 2000 CURR letter associated with the Veteran's claims file at the time of the September 2000 statement of the case (which corresponds to the appeal period of the August 1998 rating decision).  However, the December 2000 CURR letter did not provide corroborating information to verify the Veteran's claimed in-service stressor.  In October 2007, the JSRRC/CURR responded to a stressor verification request in relation to the Veteran's September 2006 petition to reopen that ultimately provided the information to corroborate the Veteran's in-service stressor account.  In this regard, the Board finds that the Veteran presented essentially the same account of his in-service stressor incident in 1998 as he did in 2006.  The main difference was that the Veteran provided two different dates for the stressor incident.  However, the Veteran, in 1998, indicated that the incident "occurred on or around November 6, 1969" and CURR chose to limit the search to a period beginning on November 1, 1969 to January 31, 1970.  Furthermore, the CURR was aware that the Veteran's military service in Vietnam began in August 1969.  As demonstrated by the October 2007 JSRRC response, if the CURR search been expanded in scope to include the Veteran's entire first tour of duty in Vietnam (a period of one year), the information to corroborate the Veteran's stressor would have likely been found in 2000 when the search was originally performed.  The question is whether VA's duty to assist required that it request additional searches for the stressor verification request.  

VA is not obligated to perform an unlimited search to obtain records in the possession of a government agency without the requisite information to refine its search.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  Rather, the duty to assist requires VA to continue its efforts to obtain records in the possession of a Federal department or agency until the records are obtained or it is reasonably ceratin that such records do not exist or that further efforts to obtain the records would be futile.  

In a recent decision, the United States Court of Appeals for Veterans Claims (Court) held in Gagne v. McDonald, No. 14-0334, 2015 WL 6114516 (Vet. App. Oct. 19, 2015), that VA's duty to assist is not bound by the JSRRC's 60-day limitation for stressor verification requests.  The Court found that VA was obligated under its duty to assist to submit multiple 60-day requests to the JSRRC for records of a stressor event.  Id. at 7.  The Court determined that the fact that multiple records searches would burden JSRRC employees does not mean that those efforts would be "futile."  Id.  However, the Court did not state that the duty to assist requires unlimited searches.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ("The 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim").  In Gagne, the Veteran's relevant service period for his claimed in-service stressor covered a 13-month period from August 1967 to August 1968.  Gagne v. McDonald, 2015 WL 6114516 at 7.  The Court found that a records search over a 13-month period was not "unreasonably long, given the particulars of the stressor provided by the appellant."  Id.  In this case, the RO should have submitted additional stressor verification requests that covered the Veteran's relevant service period from August 1969 to August 1970 as it was both a reasonable period of time and the Veteran provided a sufficient account of his stressor.  The Board finds that as VA did not comply with its duty to assist to continue efforts to obtain records in the possession of a Federal department or agency until such records were obtained, the Veteran was not provided with the records that he needed to verify his claimed stressor at the time his initial claim for benefits was decided.  

The Board finds that the October 2007 JSRRC report was critical evidence in the context of determining whether to reopen the Veteran's claim of service connection and to grant service connection for PTSD.  However, as the additional evidence is a relevant (i.e., related to the claimed in-service events) service department (i.e., JSRRC) record that essentially existed, but was not associated with the claims file during the appeal period when the RO first decided the claim in August 1998, the provisions of 38 C.F.R. § 3.156(c) apply.  In such circumstances, the Veteran's initial claim for service connection is not only reopened but also reconsidered de novo by VA, and the date of receipt of that claim will serve as the date of claim and the earliest date for which benefits may be granted.  38 C.F.R. § 3.156(c)(1).  See Vigil v. Peake, 22 Vet. App. 63, 65 (2008) (explaining that former § 3.156(c) (in effect prior to September 2006), and amended §§ 3.156(c)(1) and (c)(3) (effective from September 2006) authorize reconsideration of a claim based on newly discovered service department records as early as the date of the original claim); see also Mayhue v. Shinseki, 24 Vet. App. 273 (2011) (holding that records received from the JSRRC (or one of its predecessors, the USASCRUR or CURR), which substantiated that the base camp of a veteran's unit had come under fire, was a basis for establishing an effective date pursuant to 38 C.F.R. § 3.156(c) based on the date of receipt of a previously denied claim for PTSD, even where the veteran had in connection with the earlier claim failed to cooperate in the development of the claim by not responding to VA requests for additional information regarding the specifics of his claimed stressors).  Therefore, the Board finds that the October 2007 JSRRC report is a service department record that existed and had not been previously associated with the Veteran's claim at the time VA first decided the claim, such that reconsideration of the claim under 38 C.F.R. § 3.156(c)(1) is warranted.  

There are circumstances in which an earlier effective date under 38 C.F.R. § 3.156(c)(1) is not warranted.  Such exceptions consist of service department records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the JSRRC, or from any other official source.  38 C.F.R. § 3.156(c)(2).  Here, the October 2007 JSRRC/CURR report showed, in particular, that the Veteran's military unit in Vietnam was subjected to an enemy rocket attack on August 31, 1969.  Such information was in existence at the time the Veteran's initial claim for disability benefits was decided.  The December 2000 CURR letter did not find the records to corroborate the Veteran's in-service stressor account, because it limited its search to the period beginning in November 1969.  Nevertheless, it appears that the October 2007 JSRRC/CURR report utilized the same basic and general information (e.g., military unit, dates of Vietnam tour, allegations of enemy attacks) available at the time of the 1999 stressor verification request.  However, the October 2007 report from the JSRRC/CURR shows that it expanded the scope of its search to include the period of August 1969 through September 1969.  There is no indication that the Veteran failed to provide sufficient information for VA to obtain the records, as the account, including his assigned military units and location, that the Veteran provided was essentially the same.  Thus, the additional service department record from the JSRRC is not exempt from the application of 38 C.F.R. § 3.156(c)(1) and must be reviewed in relation to a reconsideration of the initial claim, rather than in relation to any intermediate application to reopen the claim based on receipt of new and material evidence (for which provisions of 38 C.F.R. § 3.400(r) would then be applicable).

As was noted earlier, the Board, in April 2010, granted the Veteran's claim of service connection for PTSD on the merits, in part on the basis of the additional service department record at issue, which sufficiently corroborated the Veteran's account of stressors in service that supported a diagnosis of PTSD.  Given this, the regulations governing effective dates provide that an award based all or in part on such records is effective on the date entitlement arose or the date VA received the initial claim, whichever is later.  38 C.F.R. § 3.156(c)(3).   In this regard, as was explained in the April 2010 Board decision, there is a March 1998 VA psychiatric examination diagnosing PTSD, and an earlier VA social work note, dated June 1996, indicating the presence of PTSD.  Accordingly, the proper effective date for the grant of service connection for PTSD in this case is October 27, 1997, which is the date VA received the inial claim for PTSD benefits.


ORDER

Entitlement to service connection for a bilateral shoulder disability is denied.  

Entitlement to an evaluation in excess of 10 percent for hypertension is denied.  

An earlier effective date of October 27, 1997, for the grant of service connection for PTSD, is granted.  


REMAND

Unfortunately, a remand is required in this case for the issues remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran is seeking a higher evaluation for his service-connected diabetes mellitus, type II.  VA treatment records in 2012 document that the Veteran experienced problems in his lower extremities due to his diabetes.  A January 2012 VA treatment record found, during a diabetic foot examination, that the Veteran had a sensory deficit of his feet.  March 2012 VA treatment records document that the Veteran complained of bilateral lower extremity edema mostly in his calves and ankles for the past four to five weeks.  He also reported neuropathy type pain in his calves and feet and night sweats.  An April 2012 VA treatment record noted that the Veteran had diabetes with lower extremity edema from Actos (oral diabetes medication).  

The Board finds that a new examination is warranted.  The Veteran's last VA examination for his service-connected diabetes mellitus, type II, was in November 2011.  Since his last VA examination, almost four years ago, the Veteran has suggested that his diabetes mellitus, type II, has worsened.  See October 2012 NOD and September 2013 VA Form 9.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.326(a) (2015).  As the evidence suggests that the Veteran's diabetes mellitus, type II, may have worsened since his last VA examination, a remand is required to determine the current severity of his service-connected disability.  The AOJ should also consider whether the Veteran is entitled to a separate disability evaluation for any complications of his diabetes, including any neurologic conditions.  

In addition, the Veteran is seeking a higher initial evaluation for his service-connected PTSD.  As a result of the decision to grant October 27, 1997 as the effective date of the award of service connection for PTSD, based on evidence from the JSRRC under 38 C.F.R. § 3.156(c)(3), the RO should in accordance with 38 C.F.R. § 3.156(c)(4) undertake a retroactive evaluation of the Veteran's disability and assign a specific rating as supported by the available medical evidence.  In its evaluation, the RO should consider whether separate ratings may be assigned for separate periods of time based on facts found.  See Fenderson v. West, supra.; Hart v. Mansfield, supra.  If any additional development of the record is needed to accomplish this, such should be arranged, to include obtaining a medical opinion if deemed necessary.  In that regard, it is noted that the most recent VA examination for PTSD was in November 2011 and VA treatment records on file are dated as of August 2013; therefore, development for updated treatment records and reexamination of the Veteran is suggested.

With regard to the Veteran's TDIU claim, the Board finds that, as the issue of whether the Veteran is entitled to a TDIU may be affected by the outcome of his increased evaluation claim for diabetes mellitus, type II, and the retroactive evaluation of the Veteran's PTSD, the issues are inextricably intertwined.  The Veteran's TDIU claim cannot be decided until his increased evaluation claim and retroactive evaluation claim have been considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain outstanding treatment records for his service-connected disabilities, including diabetes mellitus, type II, hypertension, and PTSD, that are not currently of record.  The AOJ must then obtain and associate the records with the claims file.

2.  Schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the current severity of the Veteran's service-connected diabetes mellitus, type II.  If necessary, the Veteran should also be afforded a VA neurological examination to assess any complications of the Veteran's diabetes mellitus, type II.  The claims file, including a copy of this REMAND, should be made available to the examiner(s). All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3.  The AOJ should arrange for any additional development necessary to evaluate the Veteran's PTSD for the period of October 27, 1997, to the present (to specifically include a contemporaneous examination and a retroactive opinion, if indicated).  

4.  The AOJ should ask the Veteran to provide additional information to substantiate his TDIU claim, including information on prior work experience, education and training.  The AOJ should be provided a VA Form 21-8940 for the Veteran to complete.  

5.  Then, the AOJ should readjudicate the increased evaluation claim for diabetes mellitus, type II, readjudicate the matter of the rating for the Veteran's PTSD (to encompass the period from October 27, 1997 to the present), and readjudicate the TDIU claim.    If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided with a supplemental statement of the case (SSOC).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


